Name: Council Regulation (EEC) No 3229/90 of 5 November 1990 opening and providing for the administration of Community tariff quota for dried figs coming from Spain (1991)
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 9 . 11 . 90 Official Journal of the European Communities No L 310/3 COUNCIL REGULATION (EEC) No 3229/90 of 5 November 1990 opening and providing for the administration of Community tariff quota for dried figs coming from Spain (1991) to trade in agricultural products between Spain and Portugal 0, as last amended by Regulation (EEC) No 222/88 (*), lays down special arrangements for imports into Portugal of the product in question coming from Spain ; whereas the Community tariff quota should there ­ fore apply to only the Community as constituted at 31 December 1985 ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quota is exhausted ; whereas it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corres ­ ponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 30 and 75 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Articles 30 and 75 of the Act of Accession, the customs duties applicable to imports into the Community as constituted on 31 December 1985 of the following product coming from Spain are to be phased out within the limits of a Community tariff quota of 200 tonnes of dried figs falling within CN code ex 0804 20 90 ; whereas on 1 January 1991 , the duties in question are to be reduced to 25 % of the basic duties ; whereas the said basic duties are those laid down by Council Regulation (EEC) No 4161 /87 of 22 December 1987 laying down, consequent on the entry into force of the combined nomenclature, the basic duties to be adopted within the Community as constituted at 31 December 1985 for the purpose of calculating the succes ­ sive reductions provided for in the Act of Accession of Spain and Portugal (') ; whereas the said tariff quotas should therefore be opened for 1991 ; HAS ADOPTED THIS REGULATION : Whereas, by Commission Regulation (EEC) No 2573/90 of 5 September 1990 totally suspending certain customs duties applicable by the Community of Ten to imports from Spain and Portugal (2) which concerns the products referred to in Annex II to the Treaty, with the exception of those referred to by Regulation (EEC) No 3796/81 (3), as last amended by Commission Regulation (EEC) No 2886/89 (4), the said duties are totally suspended from the time they reach a level of 2 % or less ; Whereas Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying Article 1 From 1 January to 31 December 1991 the customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following product coming from Spain shall be suspended at the level indicated below and within the limits of Community tariff quota as shown below : Order No CN code Description Volume of tariff quota (in tonnes) Rate of duty (%) 09.0301 ex 0804 20 90 Dried figs in immediate containers of a net capacity not excee ­ ding 15 kg 200 0 (a) Taric code : 0804 20 90 10 (&gt;) OJ No L 395, 31 . 12. 1987, p. 1 . 0 OJ No L 243, 6. 9. 1990, p. 19. (3) OJ No L 379, 31 . 12. 1981 , p. 1 . 4 OJ No L 282, 2. 10 . 1989, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p . 7. ( «) OJ No L 28 , 1 . 2. 1988, p. 1 . No L 310/4 Official Journal of the European Communities 9 . 11 . 90 Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation, including a request for preferential benefit for the product covered by this Regu ­ lation and if that declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the amount of the tariff quotas. The drawing requests, with indication of the date of acceptance of the said declaration, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the avai ­ lable balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the product concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1990. For the Council The President C. VITALONE